DETAILED ACTION
This office action is a response to an application filed on 02/16/2022, in which claims 1-30 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 15, 22-23, 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 15-22, 24, 27 and 30 of U.S. Patent No.  10,993264 (hereinafter, “Yang”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In response to claim 1, 
Yang teaches an apparatus for wireless communication, comprising: an interface configured to: obtain an indication of a non-ideal backhaul condition between a first wireless node and a second wireless node (claim 15, paragraph 1 teaches this limitation), and 
obtain at least one configuration that identifies a resource for multiplexing channel state information (CSD) reports from the first wireless node or the second wireless node (claim 15, paragraph 2 teaches this limitation); and
a processing system configured to: multiplex a first set of CSI reports according to the at least one configuration for transmission to the first wireless node if first multiple CSI reports of the first set of CSI reports overlap in a slot (claim 15, paragraph 3 teaches this limitation), or
 multiplex a second set of CSI reports according to the at least one configuration for transmission to the second wireless node if second multiple CSI reports of the second set of CSI reports that are to be transmitted to the second wireless node overlap in the slot (claim 15, paragraph 4 teaches this limitation).
In response to claim 2, 
Yang teaches wherein the at least one configuration identifies a plurality of resources, and wherein the resource for multiplexing CSI reports is determined based on a payload size of CSI reports to be multiplexed (claim 16, paragraph 1 teaches this limitation).
In response to claim 3, 
Yang teaches wherein, if the first multiple CSI reports overlap in the slot, the first multiple CSI reports comprise a first CSI report and a second CSI report scheduled in overlapping resources in the slot (claim 17, paragraph 1 teaches this limitation). 
In response to claim 4, 
Yang teaches wherein the processing system is further configured to: determine a first association between the first set of CSI reports and the first wireless node and a second association between the second set of CSI reports and the second wireless node (claim 18, paragraph 1 teaches this limitation).
In response to claim 5, 
Yang teaches wherein the first association and the second association are determined based on at least one of: a first other configuration identifying a first resource for transmitting CSI reports as being associated with the first wireless node and a second other configuration identifying a second resource for transmitting CSI reports as being associated with the second wireless node (claim 19, paragraph 1 teaches this limitation), or
another configuration that identifies a first CSI reporting configuration as being associated with the first wireless node and a second CSI reporting configuration as being associated with the second wireless node (claim 19, paragraph 2 teaches this limitation).
In response to claim 6, 
Yang teaches wherein the indication of the non-ideal backhaul condition is obtained prior to multiplexing the at least one of the first set of CSI reports or the second set of CSI reports (claim 20, paragraph 1 teaches this limitation).
In response to claim 7, 
Yang teaches wherein the non-ideal backhaul condition is indicated based on at least one of: another configuration that indicates the non-ideal backhaul condition (claim 21, paragraph 1 teaches this limitation);
another configuration that identifies different hybrid automatic repeat request (HARQ) acknowledgment reports for the first wireless node and the second wireless node (claim 21, paragraph 2 teaches this limitation); 
a first other configuration identifying a first resource for transmitting CSI reports as being associated with the first wireless node and a second other configuration identifying a second resource for transmitting CSI reports as being associated with the second wireless node (claim 21, paragraph 3 teaches this limitation); or
another configuration that identifies a first CSI reporting configuration as being associated with the first wireless node and a second CSI reporting configuration as being associated with the second wireless node (claim 21, paragraph 4 teaches this limitation).
In response to claim 8, 
Yang teaches wherein the first set of CSI reports and the second set of CSI reports are transmitted in separate resources (claim 22, paragraph 1 teaches this limitation).

In response to claim 9, 
Yang teaches wherein the separate resources do not overlap (claim 15, paragraph 1 teaches this limitation).
In response to claim 10, 
Yang teaches wherein the at least one configuration includes: a first configuration that identifies a first resource for multiplexing CSI reports from the first wireless node (claim 24, paragraph 1 teaches this limitation), and 
a second configuration that identifies a second resource for multiplexing CSI reports from the second wireless node (claim 24, paragraph 2 teaches this limitation),
wherein the resource is the first resource (claim 24, paragraph 3 teaches this limitation),
wherein the first set of CSI reports are multiplexed and transmitted in the first resource to the first wireless node (claim 24, paragraph 4 teaches this limitation), and
wherein the second set of CSI reports are multiplexed and transmitted in the second resource to the second wireless node (claim 24, paragraph 5 teaches this limitation). 
In response to claim 12, 
Yang teaches wherein the at least one configuration is a single configuration that identifies a first resource for multiplexing CSI reports that are to be transmitted to the first wireless node and a second resource for multiplexing CSI reports that are to be transmitted to the second wireless node (claim 27, paragraph 1 teaches this limitation), 
wherein the resource is the first resource (claim 27, paragraph 2 teaches this limitation), 
wherein the first set of CSI reports are multiplexed and transmitted in the first resource to the first wireless node (claim 27, paragraph 3 teaches this limitation), and
 wherein the second set of CSI reports are multiplexed and transmitted in the second resource to the second wireless node (claim 27, paragraph 4 teaches this limitation).
In response to claims 15 and 30, 
Yang teaches wherein the first wireless node is associated with a first index value for a first respective control resource set (CORESET) (claim 30, paragraph 1 teaches this limitation), and
wherein the second wireless node is associated with a second index value for a second CORESET (claim 30, paragraph 2 teaches this limitation).
In response to claim 22, 
Yang teaches a method of wireless communication performed by an apparatus, comprising: receiving an indication of a non-ideal backhaul condition between a first wireless node and a second wireless node (claim 1, paragraph 1 teaches this limitation);
receiving at least one configuration that identifies a resource for multiplexing channel state information (CSI) reports from the first wireless node or the second wireless node (claim 1, paragraph 2 and 5 teaches this limitation); and
multiplexing a first set of CSI reports according to the at least one configuration for transmission to the first wireless node if first multiple CSI reports of the first set of CSI reports overlap in a slot (claim 1, paragraphs 3 and 5 together teach tis limitation), or
multiplexing a second set of CSI reports according to the at least one configuration for transmission to the second wireless node if second multiple CSI reports of the second set of CSI reports that are to be transmitted to the second wireless node overlap in the slot (claim 1, paragraph 3 and 5 together thach this limitation). 
In response to claim 23, 
Yang teaches wherein the at least one configuration identifies a plurality of resources, and wherein the resource for multiplexing CSI reports is determined based on a payload size of CSI reports to be multiplexed (claim 2, paragraph 1 teaches this limitation).


In response to claim 25, 
Yang teaches a method of wireless communication performed by an apparatus, comprising: receiving an indication of a non-ideal backhaul condition between a first wireless node and a second wireless node (claim 29, paragraph 1 teaches this limitation); 
receiving at least one configuration that identifies a resource for multiplexing channel state information (CSI) reports from the first wireless node or the second wireless node (claim 29, paragraph 2 teaches this limitation): 
transmitting a first set of CSI reports to the first wireless node in the resource according to the at least one configuration by multiplexing the first set of CSI reports if first multiple CSI reports of the first set of CSI reports overlap in a slot (claim 29, paragraph 3 teaches this limitation); and
transmitting a second set of CSI reports to the second wireless node in respective resources that do not overlap with the resource in which the first set of CSI reports are transmitted to the first wireless node (claim 29, paragraph 4 teaches this limitation).
Claims 13-14, 16, 19-21 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30 of U.S. Patent No. U.S. Patent No. 10,993264 (hereinafter, “Yang”) in view of Koskela et al. (hereinafter, “Koskela”; 20200404559). 


In response to claims 13, 19 and 28,
Yang does not teach explicitly about using a user equipment (UE) as an apparatus. 
Koskela teaches wherein the apparatus is a user equipment (UE) (fig. 3, element 110, paragraph 151, user equipment (UE) 110).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang for using a user equipment (UE) as an apparatus of as taught by Koskela because it would allow managing beam and provide a recovery procedure by measuring a signal quality, comparing the measured quality with a contention free random access candidate reference signal in a restricted set of beam recovery candidates or a subset of contention free random access candidate to a signal quality based recovery threshold.   
In response to claims 14, 20 and 29,
Yang teaches, wherein the first wireless node is a transmit-receive point (TRP) (fig. 3, element 170, paragraph 153, RAN node 170 is equated to a TRP).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang for using a first wireless node is a transmit-receive point (TRP) of as taught by Koskela because it would allow managing beam and provide a recovery procedure by measuring a signal quality, comparing the measured quality with a contention free random access candidate reference signal in a restricted set of beam recovery candidates or a subset of contention free random access candidate to a signal quality based recovery threshold.   
In response to claim 16, 
Yang teaches an apparatus for wireless communication, comprising: obtain an indication of a non-ideal backhaul condition between a first wireless node and a second wireless node (claim 29, paragraph 1 teaches this limitation), and
obtain at least one configuration that identifies a resource for multiplexing channel state information (CSI) reports from the first wireless node or the second wireless node; and a second interface configured to (claim 29, paragraph 2 teaches this limitation):
transmit a first set of CSI reports to the first wireless node in the resource according to the at least one configuration by multiplexing the first set of CSI reports if first multiple CSI reports of the first set of CSI reports overlap in a slot (claim 29, paragraph 3 teaches this limitation); and
transmit a second set of CSI reports to the second wireless node in respective resources that do not overlap with the resource in which the first set of CSI reports are transmitted to the first wireless node (claim 29, paragraph 4 teaches this limitation).
Yang does not teach explicitly about using a first interface.
Koskela teaches a first interface configured to (fig. 3, elements 128 and 130, paragraph 151, transceiver 130 and antenna 128 together is equated to interface):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang for using a first interface of as taught by Koskela because it would allow managing beam and provide a recovery procedure by measuring a signal quality, comparing the measured quality with a contention free random access candidate reference signal in a restricted set of beam recovery candidates or a subset of contention free random access candidate to a signal quality based recovery threshold.   
In response to claim 21, 
Yang teaches wherein the first wireless node is associated with a first index value for a first respective control resource set (CORESET) (claim 30, paragraph 1 teaches this limitation), and
wherein the second wireless node is associated with a second index value for a second CORESET (claim 30, paragraph 2 teaches this limitation).
In response to claim 27, 
Yang does not teach explicitly about claim 27. 
Koskela teaches wherein the second set of CSI reports are transmitted without multiplexing (paragraph 221, using reference signals/beams (CSI-RS) is interpreted as using multiple beams or using a second beam without multiplexing).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang for using a second set of CSI reports are transmitted without multiplexing as taught by Koskela because it would allow managing beam and provide a recovery procedure by measuring a signal quality, comparing the measured quality with a contention free random access candidate reference signal in a restricted set of beam recovery candidates or a subset of contention free random access candidate to a signal quality based recovery threshold.   
Allowable Subject Matter
Claims 11, 17-18, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200404559……………..paragraphs 151-154, 160 and 221.
20090316811……………paragraphs 206, 209 and 212.
20200288479…………….paragraph 744.
20190182697……………..paragraphs 167-168.
20190356448……………..paragraphs 76 and 102.
20190222286………………. paragraph 68.
2020020282…………………paragraph 172.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    

/DIANE L LO/Primary Examiner, Art Unit 2466